  Case 1:19-cr-00139-LEK Document 1 Filed 09/24/19 Page 1 of 3      PageID #: 1
            s 'L/ j[ i'
                                                                   FILED IN THE
                                                            UNITED STATES DISTRICT COURT
                                                               DISTRICT OF HAWAII
KENJIM.PRICE #10523
United States Attorney                                             SEP 2 ^ 2019
District of Hawaii
                                                            atj o'clock andPH roin. p_M
                                                                 SUE BEITIA, CLERK ,
TIMOTHY VISSER
Trial Attorney
U.S. Department oflustice
Civil Rights Division, Criminal Section
950 Pennsylvania Avenue, NW
Washington, DC 20530
Telephone; (202)353-8175
Email: timothv.visser@usdoi.gov

THOMAS J. BRADY #4472
Assistant U.S. Attorney
Room 6-100,PIKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808)541-2958
Email: tom.bradv@usdoi.goy

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                   IN THE UNITED STATES DISTRICT COURT


                                           :t of
                             FOR THE DISTRICT    HA^^TI ^
                                              OF HA          ^
                                           CR19 (r0139 lEK
 UNITED STATES OF AMERICA, ) CR. NO

                          Plaintiff,      INFORMATION
      vs.

                                          [18U.S.C. §4]
REGINALD RAMONES,

                          Defendant.
     Case 1:19-cr-00139-LEK Document 1 Filed 09/24/19 Page 2 of 3      PageID #: 2




                                 INFORMATION


The U.S. Attorney charges:

                               Misprision of Felony
                                  (18U.S.C. §4)

              From January 28,2018,through April 2019, within the District of

Hawaii, REGINALD RAMONES,the defendant, having knowledge ofthe actual

commission of a felony cognizable by a court ofthe United States, did conceal the

felony's commission by failing to notify law enforcement ofthe felony, and did

not as soon as possible make the felony known to some judge or other person in

authority under the United States. Specifically, RAMONES knew that a fellow

Honolulu Police Department officer had committed a felony cognizable by a

federal court when that fellow officer violated Title 18, United States Code,

Section 1512(b)(3) by corruptly persuading and attempting to corruptly persuade

RAMONES with the intent to hinder, delay, and prevent the communication to a

federal law enforcement officer of information relating to the commission and

possible commission of a federal criminal civil rights violation. Despite this

//


//


//


//


//
  Case 1:19-cr-00139-LEK Document 1 Filed 09/24/19 Page 3 of 3          PageID #: 3




knowledge, RAMONES failed to notify law enforcement ofthe fellow officer's

violation of Section 1512 and did not as soon as possible make that violation

known to a person in authority under the United States.

              All in violation of Title 18, United States Code, Section 4.

                                   SEP 2 4 2019
              DATED:                                       _, at Honolulu, Hawaii.




KENJIM.PRICE
United Stat^Attorney


THOMAS J.BRADY
Assistant Unired St         omey



%
TIMOVIY VIS
Trial Attorney




United States v. Reginald Ramones
Information
Cr. No.
